Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 1 of 49



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.
  NADIA HARRIS,
        Plaintiff,
  vs.
  VELOCITY INVESTMENTS, LLC, and
  NADERPOUR & ASSOCIATES, P.A.,
        Defendants.
  _________________________________/

                                           COMPLAINT
                                         (JURY DEMAND)

         Plaintiff NADIA HARRIS (“Harris”) sues Defendants VELOCITY INVESTMENTS,

  LLC (“Velocity”) and NADERPOUR & ASSOCIATES, P.A. (“Naderpour”):

                                      Jurisdiction and Venue

         1. This is an action for violation of the Fair Debt Collection Practices Act (“FDCPA”),

  15 U.S.C. §1692, et seq.

         2. This is an action for statutory damages exclusive of costs, interest and

  attorney’s fees.

         3. This Honorable Court has jurisdiction according to 15 U.S.C. § 1692k(d).

         4. Venue in this District is proper, according to 28 U.S.C. § 1391, because defendants

  transact business in Miami-Dade County, Florida and the conduct complained of occurred in

  Miami-Dade County, Florida.

                                               Parties

         5. Harris is a natural person residing at all relevant times in Miami-Dade County,

  Florida.

         6. Harris is a ‘‘consumer’’ as defined by the FDCPA’s § 1692a(3).

         7. Velocity is a limited liability corporation with its principal place of business in Wall

  Township, New Jersey.
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 2 of 49



         8. Velocity is licensed by the Florida Office of Financial Regulation as a Consumer

  Collection Agency (license number CCA0900469).

         9. Velocity is a “debt collector” as defined by the FDCPA’s § 1692a(6) because it uses

  the instrumentalities of interstate commerce or the mails in a business the principal purpose of

  which is the collection of debts or because it regularly collects or attempts to collect, directly or

  indirectly, debts owed or due or asserted to be owed or due another.

         10. Naderpour is a professional association with its principal place of business in

  Hollywood, Florida.

         11. Naderpour is a law firm.

         12. Naderpour focuses on debt collection litigation representing creditors in a variety

  of matters through all litigation phases, including trial and post judgment recovery.

         13. Naderpour is a “debt collector” as defined by the FDCPA’s § 1692a(6) because it

  regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

  owed or due another.

                                                The Debt

         14. The debt at issue in this case is a consumer “debt” as defined by the FDCPA’s §

  1692a(5) because it was incurred primarily for personal, family, or household purposes.

                                                  Facts

         15. Velocity hired Naderpour to collect the debt at issue in this case from Harris.

         16. Velocity hired Naderpour to sue Harris to collect the debt.

         17. With respect to the debt Velocity sought to collect from Harris, Naderpour was

  acting as Velocity’s collection agent.

         18. Velocity’s collection activities are imputed on or attributed to Naderpour.
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 3 of 49



         19. Velocity is vicariously liable for the collection activities carried out by Naderpour on

  Velocity’s behalf.

         20. Naderpour’s actions in its attempt to collect the debt from Harris are imputed on

  Velocity, so that Velocity is liable for Naderpour’s conduct.

         21. Naderpour is itself liable for its actions in its attempt to collect the debt from Harris.

         22. On or about March 7, 2019, Velocity, through Naderpour, sued Harris in a one count

  Florida state court complaint (captioned VELOCITY INVESTMENTS, LLC

  ASSIGNEE OF LENDINGCLUB CORPORATION ASSIGNEE OF WEBBANK vs. NADIA

  HARRIS, No. 2019-006078-CC-23) alleging breach of contract. A copy of the complaint is

  attached as Exhibit A.

         23. Velocity filed the Collection Case at the North Dade Justice Center, located at 15555

  Biscayne Blvd, North Miami Beach, FL 33160.

                                     The Administrative Order

         24. Florida’s Eleventh Circuit Court Administrative Order No. 04-05 divides Miami-

  Dade County into “County Court Districts”. A copy of the administrative order is attached as

  Exhibit B.

         25. Administrative Order No. 04-05 delineates the geographic boundaries of the County

  Court Districts by zip codes.

         26. The North Dade Justice Center encompasses the “North District (23)”.

         27. The South Dade Justice Center Courthouse encompasses the “South District (26)”.

                                     Distances and Travel Times

         28. At all relevant times, e.g., when she allegedly incurred the debt and when she was

  sued by Velocity and Naderpour, Harris resided at 1888 SE 14Th St., Homestead, FL 33035.
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 4 of 49



         29. Thus, according to Administrative Order No. 04-05, Harris resided in the “South

  District (26)” when she entered into a contract with the original creditor and when Velocity sued

  her.

         30. The shortest distance route between Harris’ home and the North Dade Justice Center

  is approximately 46.9 miles (via Ronald Reagan Turnpike and FL-874). See attached Exhibit C

  (Google Maps printout).

         31. The shortest distance route between Harris’ home and the South Dade Justice Center

  is approximately 11.1 miles (via US-1 N). Exhibit D.

         32. The shortest time route between Harris’ home and the North Dade Justice Center is

  approximately 69 minutes (i.e., 1 hour and 9 minutes via Ronal Reagan Turnpike). See

  Attached Exhibit C.

         33. The shortest time route between Harris ’s home and the South Dade Justice Center

  Courthouse is approximately 21 minutes (via Ronald Reagan Turnpike). See attached Exhibit D.

         34. Thus, the South Dade Justice Center Courthouse was closer and more convenient

  than the North Dade Justice for Harris to defend the debt collection lawsuit.

                                       Wrong District Filing

         35. Velocity sued Harris in the “North District (23)”.

         36. Velocity should have sued Harris in the “South District (26)”.

         37. Velocity knew or should have known that its filing of the Collection Case in a remote

  courthouse discouraged Harris from appearing and defending the debt collection case.

         38. Velocity knew or should have known that its filing of the debt collection case in a

  remote courthouse placed an unreasonable and more expensive burden on Harris which

  diminished her opportunity to answer and defend the debt collection case.
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 5 of 49



            39. Velocity and Naderpour filed the collection lawsuit in the North District (23) for their

  convenience, because it was a lot easier for them to litigate a case close to Naderpour’s

  Hollywood, Florida office than litigating the case closer to Harris’s home.

                                                COUNT I
                                        [Violation of the FDCPA]

            40. Plaintiff incorporates here preceding paragraphs 1 through 39.

            41. The FDCPA’s § 1692i(a)(2) required that Velocity and Naderpour sue Harris in the

  “judicial district” or similar legal entity in which Harris resided at the commencement of the

  action.

            42. Velocity and Naderpour violated 15 U.S.C. §1692i(a)(2) when they filed the debt

  collection case in the North Dade Justice Center instead of in the South Dade Justice Center.

            43. As a result of their violation of the FDCPA, Velocity and Naderpour are liable to

  Harris.

                                             Prayer for Relief

            44. THEREFORE, Harris prays that this Court enter judgment against Velocity and

  Naderpour for:

            a. Statutory damages, according to 15 U.S.C. § 1692k(a)(2)(A);

            b. Costs, according to 15 U.S.C. § 1692k(a)(3);

            c. Reasonable attorney’s fees, according to 15 U.S.C. § 1692k(a)(3).

                                           Jury Trial Demand

            45. Harris demands trial by jury.

                                                                                       /s/ Leo Bueno
                                                                   Leo Bueno, Florida Bar No. 716261
                                                                   LEO BUENO, ATTORNEY, PLLC
                                                                                    P.O. Box 141679
                                                                        Coral Gables, FL 33114-1679
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 6 of 49



                                                                                                     Telephone: 305-669-5260
                                                                                                         Leo@BuenoLaw.com

                                                                                                /s/ Joey D. Gonzalez
                                                                           Joey D. Gonzalez, Florida Bar No. 127554
                                                                             JOEY GONZALEZ, ATTORNEY, P.A.
                                                                      P.O. Box 145073, Coral Gables, FL 33114-5073
                                                                                           Telephone: 305-720-3114
                                                                                                  Fax: 305-676-8998
                                                                                       Joey@JoeyGonzalezLaw.com

  Z:\- - - CLIENT FILES - - -\Harris Nadia [Debt-FDCPA]\Pleadings - Disclosures - Notices\Harris Nadia Complaint FDCPA Debt Buyer and
  Attorney Federal.docx
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 7 of 49




                               Exhibit

                                    A
Filing #Case 1:19-cv-21367-DPG
         86023741                 Document
                    E-Filed 03/07/2019     1 Entered
                                       12:30:09 PM on FLSD Docket 04/10/2019 Page 8 of 49



         IN THE COUNTY COURT OF THE 11 TH JUDICIAL CIRCUIT,
         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         VELOCITY INVESTMENTS, LLC
         ASSIGNEE OF LENDINGCLUB CORPORATION
         ASSIGNEE OF WEBBANK

                Plaintiff,

         vs.                                                  CASE NO.:

         NADIA HARRIS


                Defendant(s).
         - -- - - - - -- - -- - -- I
                                                  COMPLAINT

                Plaintiff, VELOCITY INVESTMENTS, LLC ASSIGNEE OF LENDINGCLUB

         CORPORATION ASSIGNEE OF WEBBANK ("Plaintiff'), by and through the undersigned

         counsel, sues Defendant(s), NADIA HARRIS ("Defendant"), in support thereof, alleges as

         follows:

                                                   JURISDICTION

                1.      This Court has jurisdiction over this dispute. The Complaint seeks damages that

         do not exceed the sum of $15,000.00; exclusive of court costs.

                2.      Defendant(s) is/are amenable to jurisdiction in Florida because Defendant(s)

         resides in Florida, conducts substantial business in Florida, breached a contract within Florida,

         and/or committed all acts and omissions stated in the Complaint in Florida . .




                                                     Page 1 of 5
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 9 of 49



            3.     Pursuant to Florida Statute § 47.011 and / or 47.021, venue is proper in MIAMI-

  DADE County, Florida because this is the county where: (1) the acts and omissions alleged herein

  occurred and (2) the causes of action alleged herein accrued.



                                     GENERAL ALLEGATIONS

            4.     Plaintiff is, and at all times herein mentioned was, a limited liability company

  organized and existing under the laws of the State of Florida and authorized to transact business

   in the State of Florida.

            5.     Plaintiff is the true owner and holder of the instrument upon which this lawsuit is

   brought.

            6.     On or about August 3, 2016, Defendant entered into an agreement(s) with

   LeodingClub Corporation and/or affiliates for a consumer loan- in an amount specifically

   agreed to-to be repaid in monthly installments bearing account number ending in: --8769 (the

   "Agreement"). (See Composite Exhibit "B," Borrower Agreement; Borrower Documents_Page

   and Loan Agreement.)

            7.     Therefore, the entire loan balance on the previously referenced account is presently

   due and payable in full.

            8.     The referenced past due account was assigned, transferred, sold, conveyed, granted,

   and/or delivered to Plaintiff. (See Composite Exhibit "A," Bill of Sale and Ce1tificate of Loan

   Sale.)

            9.     Plaintiff has demanded payment from Defendant for payment of the balance due in

   the amount of: $ 7762.17, but, despite said demand, Defendant has failed to pay the balance due

   pursuant to the Agreement.




                                               Page 2 of 5
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 10 of 49



          10.     All conditions precedent to bringing this action have been performed, satisfied,

   and/or executed by Plaintiff and/or waived by Defendant's acts and/or omissions.



                               COUNTI-BREA CHOFCONTRA CT

          Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

   contained in Paragraphs one (1) through ten (I 0) as if fully set forth herein.

           11.    Defendant, by executing the Agreement and/or using the monies provided by, or

   made available by, LendingCJub Cor·poration and/or affiliates, has accepted the terms and

   conditions for the extension of said monies/credit.

           12.    As of date, Defendant has defaulted in the payment obligations of the Agreement.

           13.    The Agreement is, and at all times herein mentioned was, a valid and enforceable

   contract.

           14.    As such, Defendant materially breached its contractual obligation by defaulting in

   the payment obligations.

           15.    As a direct and proximate cause of Defendant's breach of the Agreement,

   LendingClub Corporation and/or affiliates sustained damages in the amount of the balance due

   on the previously referenced account.

           16.    That obligation has been assigned, transferred, sold, conveyed, granted, and/or

   delivered to Plaintiff, who is the party entitled to enforce the Agreement and receive payment on

   the account's balance.

           17.     Defendant is presently indebted to Plaintiff in the amotmt of: $7762.17.




                                                Page 3 of 5
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 11 of 49



          18.     As a direct and proximate cause of Defendant's breach of the Agreement, Plaintiff

   was required to retain the undersigned counsel for the purposes of prosecuting the underlying

   action and are entitled to costs to the extent permitted by Flo1ida Jaw.

          19.     Additionally, or in the alternative, Plaintiff is entitled to costs and expenses in

   bringing forth this action pursuant to the terms of the Agreement.

          WHEREFORE, Plaintiff respectfully demands judgment for damages against Defendant

   in the amount of: $7762.17, in addition to expenses, costs, and any other relief this Coutt deems

   just and proper.




                          THIS SPACE INTENTIONALLY LEFT BLANK




                                                Page 4 of 5
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 12 of 49




                                    DESIGNATION OF E-MAIL ADDRESS

         In accordance with Fla. R. Jud. Admin. 2.516(b)(l)(A), the undersi"gned attorney for the

   Plaintiff hereby designates eservicel@naderpourlaw.com as the undersigned's primary e-mail

   address and eservice2@naderpourlaw.com as the secondary e-mail address.
                           _,. j\     I


   Dated thisl _ day of   !U !d( c, ~·1
                                                  NADERPOUR & ASSOCIATES, P.A.
                                                  Attorneys for the Plaintiff
                                                  2743 Hollywood Boulevard
                                                  HoJlywood, FL 33020
                                                  Tel.: (954) 926-4233
                                                  Fax.: (954) 926-4238       1
                                                                               , 'I 1 .
                                                  Primary Service Email Aft ·1. ~$S:
                                                                           1
                                                  eservicel@naderpourla - · ~hf
                                                                      ~__,.,,J   ,•   <   ~/



                                          By:
                                                [] AMIR NADERPOUR, ESQ., FBN: 70262
                                                [] JODI M. FOX, ESQ., FBN: 24872
                                                [] SABERIN J. JAMSHED, ESQ., FBN: 88665
                                                [] HUGO L. GARCIA, ESQ., FBN: 1002333
                                                N  LEDELL WILLIAMS, JR, ESQ., FBN :1002893




                                                Page 5 of 5
                                                                          q
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 13Ii of 49                              4
DocuSign Envelope ID: 6952155C-10F4-43CA-A786-739F7A86E1D8
                                                                                                                   .It


                                                             BILL OF SALE

                     LendingClub Corporation, a Delaware corporation ("LendingClub") and Velocity Investments,
            LLC, a Virginia limited liability company ("Buyer") executed an Account Purchase Agreement dated
            June 23, 2017 ("Agreement"). The terms of the Agreement will govern this Bill of Sale and any
            capitalized but undefined te1ms herein will have the meanings given to such terms in the Agreement.

                      For value received and in further consideration of the mutual covenants and conditions set forth
            in the Agreement, the Investors referenced in the data tile named Lot919finaldata.x ls hereby transfer(s),
            sell(s), conveys(s), graut(s), and deliver(s) to Buyer, its successors and assigns, without recourse except as
            set tc>1th in the Agreement, to the extent of its ownership, the Accounts as set forth in the Account
            Schedule attached hereto as Exhibit I delivered by Seller to Buyer on the Closing Date, and as further
            described in the Agreement.

                    Pursuant to the Agreement, on September 29, 2017, the Closing Date, each Investor will sell (or
            cause to be sold) a pool of Accounts held by such Investors nnd described in the Account Schedule
            attached to this Bill of Sale;

                    LendingClub represents and wan-ants that each of the undersigned Jnvestors has executed a
            limited power of attorney between such Investor and LendingClub wherein a designated power is for
            LendingClub to act as attorney-in-fact for such Investor and to execute this Bill of Sale on behalf of such




                                              -... ~
            Investor and take any action and execute any instruments or documents that LendingClub may deem
            reasonably necessary or advisable in connection with the transfers contemplated thereby.

            Lot Number:




                                               ...
                                                              .


            Total Unpaid Balance:                                 .
            Number of Accounts:

            DATED: September 29, 20.17

                                                                  SELLER: LENDING CLUB CORPORATION
                                                                      0   DocuSlgoed by;


                                                                  By~
                                                                  Name (print):_Russ Elmer
                                                                  Title: GENERAL COUNSEL
                                                                  SELLER: LC Trust I
                                                                      QOocuSlgoed by:

                                                                  By:~

                                                                  Name (print):_Russ Elmer
                                                                  Title: GENERAL COUNSEL




             NLEXPSA2014vnl.lJC>C
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 14 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A786-739F7AB6E1D8




                                                             SELLER: ACL Consumer Loan Trusl 1Il

                                                             By: LENDINGC LUB CORPORATION, as attorney-in-fact
                                                                     OocuSigned by:



                                                               Q
                                                             By ~
                                                             N a ~ ~lmer
                                                                                - - - - -- - - -- -

                                                             Title: General Counsel

                                                             SELLER : ACL Co nsu me r Loa n Trust IV

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-facL
                                                                       OoouSlgncd by:


                                                             By:     '/4?.- ~            ----- -- - -
                                                             N a m i m er
                                                             Title: General Counsel

                                                             SELLER: Arcadia Receivables Credi t Trust 2017- 1

                                                             By: LENDINGCL UB CORPORATION, as attorney-in-fact

                                                             Byg
                                                             Na ~
                                                                      OocuSigned by;




                                                             Title: General
                                                                                 lmcr
                                                                            Counsel

                                                             SELLER: R,rn co Popul a r chi Puerto Rico

                                                             By: LENDINGCLUB CORPORAT ION, as attorney-in-fact



                                                             ~~¥-"
                                                             Title: General Counsel

                                                             SELLER: Banco Popular North America

                                                             By: LENDINGCL UB CORPORAT ION, as attorney-in-fact
                                                                  0,0ocuSlgncd by;



                                                             ~;~ ~                       !mer
                                                             Title: General Counsel

                                                             SELLER: BankNewpo rt

                                                             By: LENDINGCL UB CORPORAT ION, as attorney-in-fact

                                                             By:  g    ooouSlgned t,y;




                                                             Nan ~ l m e r
                                                             Title: General Counsel




             NLEXPSA20 14vcrl .DOC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 15 of 49
OocuSign Envelope ID: 69521 55C-10F4-43CA-A786-739F7A86E1D8




                                                              SELLER: CIRRIX CA PJTAL ll LLC

                                                              By: LENDTNGCLUB CORPORATION, as attorney-in-fact
                                                                      OocuSigncd by;

                                                              By
                                                                 Q
                                                              Na ~ ! mer
                                                              Title: General Counsel

                                                              SELLER: Club Hill Credit Fund SPY I LLC

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                     OoooSlaned by:

                                                              B)Q
                                                              Na ~ E l mer
                                                              Title: General Counsel

                                                              SELLER: CoastalStates Bank



                                                              By:  g-·~"
                                                              By: LENDfNGCLUB CORPORATION, as attorney-in-fact


                                                              N a ~ l mcr
                                                              Title: General Counsel

                                                              SELLER: CONGRESSIONA L BANK

                                                              By: LENDfNGCLUB CORPORATION, as attorney-in-fact

                                                                     - ,-e-.. - - - - -- - -
                                                              ~ c ~-ln
                                                              Title: General Counsel

                                                              SELLER: Co nsumer Lending Rece ivables Trust
                                                              20 16- A

                                                              By: LENDJNGCLUB CORPORATION, as attorney-in-fact
                                                                      Doc uSignc d by:


                                                              By~
                                                              Na   Q  'f11'AU}!!.~ ,M5EJtner
                                                              Title: General Counsel

                                                              SELLER: Consumer Lending Receivables Trust
                                                              20 16-B

                                                              By: LENDfNGCLUB CORPORATION, as attorney-in-fact
                                                                 1 /PocuSlgnod by:


                                                              BY;: ~
                                                              Na\oo-~Elmer
                                                              Title: General Counsel



             NLEXPSA2014vcrl .()C>C
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 16 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A7 86-739F7A86E1D8




                                                              SELLER: Direct Lending Investment - DL3

                                                              By: LENDINGCLUB CORPORATION, as attomey-in-foct

                                                              B y ~- -- - -- - - -
                                                              Na~(l)ti~~~sl9Elmer
                                                              Title: General Counsel

                                                              SELLER: Direct Lending lnvestmcnt SA RL

                                                              By: LENDINGCLUB CORPORATION, us attorney-in-fact

                                                              Byg~ -.arlt?~-=-- - --- --- --
                                                                    OocuSigned by:



                                                              Na ~ ~ l m e r
                                                              Title: General Counsel

                                                              SELLER: DL Investment Sari, Co mpartment
                                                              Moonstone I

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                     DocuSlgnod by:


                                                              By:      .      ~=-- -    - - ---
                                                              Nan ~ MO~~~Elmer
                                                              Title: General Counsel

                                                              SELLER: Euglewood Consumer Loan Trust 2014-J

                                                              By: LENDINGCLUB CORPORATlON, as attomey-in-fuct
                                                                    DocuSlgnod by:


                                                              By~
                                                              Na       Pmt?~~ ~~Elmer
                                                              Title: General Cowiscl

                                                              SELLER: EAGL EWOOD WAREHOUSE TRUST 1

                                                              By:LENDINGCLUB CORPORATION, as attorney-in-fact

                                                              By· ~ - -- - - - -- --
                                                              N.i~\!J¥¥ffl'r.J{¥1!4~5Elmer
                                                              Title: General Counsel

                                                              SELLER: Eche lo n Capital Loan Funding LLC

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                              BylQ,m _________ _
                                                              Na~~lmer
                                                              Tille: General Counsel




             NI.EXPSA2014vcrl.lXJC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 17 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A7B6-739F7A86E1D8




                                                             SELLER: Echelon Diversi ficd Fund, LP

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                  DocuSlgned by:


                                                              Q
                                                             B ~ ~ -- -- - - -- - -
                                                             N ~~Elmer
                                                             Title: General Cowisel

                                                             SELLER: Echelon MS-LC 20 17-1 Trust




                                                             SELLER: Echelon Special Opportunities Fund, L.P.

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                   DoauSigned by;


                                                             By~ Q
                                                             Na Qffll\~~~I«l~Elmer
                                                             Title: General Counsel

                                                             SELLER: Elkhorn Valley Bank & Trust STD

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                  OocuSlgned by:

                                                             B
                                                             Na ~ E l m e r
                                                             Title: General Counsel

                                                             SELLER: Emerald Direct Lending Institutional
                                                             Series r,'und LP



                                                             By:
                                                                 g-.. .-..
                                                             By: LENDINGCLUB CORPORATION, as attomey-iu-fact


                                                             Nai~lmer
                                                             Title: General Counsel

                                                             SELLER: EW-LC Trust

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                   OoouSlgned by:


                                                                 Q
                                                             By ~ ~ ~ -- - -- -- - --
                                                             Na ~ l m e r
                                                             Title: General Counsel




            NLEXPSA2014verl .DOC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 18 of 49
DocuSign Envelope ID: 6952 155C-10F4-43CA-A786-739F7AB6E1DB




                                                              SELLER: GCI US H o ldCO I LP

                                                              By: LENDINGCLUB CORPORATION, as attorney-iri-fact
                                                                    OocuSigned by:



                                                              N
                                                               f]
                                                              B~
                                                                     ~,i:itt¼}~m;.Elmer
                                                              Title: General Counsel

                                                              SELLER: GLC II Trust 2013-1

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSlgned bv:


                                                              BQ1/-<_.~-- - -- -- - -- -
                                                              N ~~Elmer
                                                              Title: General Counsel

                                                              SELLER: GLC IC Trus t 2014-1

                                                              By: LENDINGCLUB CORPORAT1ON, as attorney-in-fact
                                                                    DocuSlgned by:


                                                              8)~ Q
                                                              Na ~ t t ~ ~ -Elmer
                                                              Title: General Counsel

                                                              SELLER: GOLDEN CAPS TRUST

                                                              By: LENDlNGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSlgned by:

                                                              B
                                                              N     ~            E lmer
                                                              Title: General Counsel

                                                              SELLER: I-J CG Consumer Credit Il Trusl

                                                              By: LENDINGCLUB CORPORATION, as nttomey-in-foct
                                                                  0,   Oocusiunod by:




                                                              ~ ~ ~ ~ ! mer
                                                              Title: General Counsel

                                                              SELLER: TB[ Consumer C redit, LP

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact

                                                              ~ ¥E_l_m_e_r _ _ __ __ _ _

                                                              Title: General Counsel




             NLl'Xl'SA20l4.-<Tl.llOC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 19 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A7B6-739F7AB6E108




                                                             SELLER: TNCLINE FUND II, LTD

                                                             By: LENDTNGCLUB CORPORATlON, as attorney-in-fact

                                                             B - ~ -- - - -- - - --
                                                             N~!{pr-il\~~-(f~Has-Elmer
                                                             Title: General Counsel

                                                             SELLER: lnsikt Acquis ition LLC

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                    DocuSigned by;

                                                             B
                                                              Q
                                                             Na ~ E l m e r
                                                             Title: General Counsel

                                                             SELLER: JLCL

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact

                                                             By: g   Oo, uSigned' by;

                                                                   ~_ffW~_ ___ _ ____
                                                             N a 1 ~ ~ln1er
                                                             Title: General Counsel

                                                             SELLER: LendingClub Issuance Grantor Trust
                                                             Series 2016-NP I

                                                             By: LENDTNGCLUB CORPORATION, as attorney-in-fact
                                                             B
                                                                 g  oocuslo"•d by:
                                                                   ~...... Jlfff____
                                                             N ; z ; ~ Elmer
                                                                                         _ ______
                                                             Title: General Counsel

                                                             SELLER: LENDINGCLUB ISSUANCE GRANTOR
                                                             TRUST, SERIES 2016-NP2

                                                             By: LENDlNGCLUB CORPORATION, as attorney-in-fact
                                                                 ~OocuSlgned by:


                                                             ~ ~ ~-h-n e_r_ __ __ _ __

                                                             Title: General Counsel

                                                             SELLER: Murray Hill Grantor Trus t 2016-LCJ

                                                             By: LENDlNGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSlgncd by:


                                                             8~
                                                             N   G  1{1,Plnt)~19sElmer
                                                             Title: General Counsel            ·




             NLEXPSA20 14verl .DOC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 20 of 49
OocuSign Envelope ID: 6952155C-10F4-43CA-A7B6-739F7AB6E1D8




                                                             SELLER: MW-EW Financing Trust l

                                                             By: LENDJNGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSlon•d by:




                                                             N
                                                              Q
                                                             B~
                                                                    ~19AntJ~_iil'l1s~£lmer
                                                             Title: General Counsel

                                                             SELLER: NBT Bank, National Association

                                                             By: LENDJNGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSigned by:

                                                             By~
                                                             Na       P~~_\it\t~~Elmer
                                                             Title: General Counsel

                                                             SELLER: Ncx lend Whole Loa n SPV I LLC

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                    oocuSlgned by:


                                                             B)
                                                                 G
                                                             Na ~ E l m e r
                                                             Title: General Counsel

                                                             SELLER: ODYF CL LLC

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                    OocuSj,,jned by:


                                                             By~
                                                             Na       l'ttl.t~~~~Elmer
                                                             Title: General Counsel

                                                             SELLER: Poise Lending Fund SPV I, LLC

                                                             By: LENDINGCLUB CORPORATION, as attomcy-in-fact
                                                                   OocuSCgned by:


                                                             B @
                                                             N~Elmer
                                                             Title: General Counsel

                                                             SELLER: Prime Meridian Lncome Fund, LP

                                                             By: LENDINGCLUB CORPORATfON, as attorney-in-fact
                                                                      DoouSlgnod by:


                                                             By:
                                                             Na1
                                                                 Q  ~liner
                                                             Title: General Counsel




            1'1..EXPS,\2014vcrl .DOC
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 21 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A7 86-739F7AB6E1D8




                                                              SELLER: Promelcli LLC

                                                              By: LENDINGCLUB CORPORATJON, as attorney-in-fact
                                                                   OocuSigned by:


                                                              By~  Q
                                                              Na ~ ~~~~Elmer
                                                              Title: General Counsel

                                                              SELLER: QPL-LC TRUST

                                                              By: LENDTNGCLUB CORPORATION, as attorney-in-fact
                                                                   DocuSlgned by:

                                                              B)
                                                                G  ~.J/fm~_ _ _ _ _____
                                                              Na~~Elm er
                                                              Title: General Comisel

                                                              SELLER: RANCHO SANTA FE THRIFT & LOAN
                                                              ASSOC1A TION

                                                              By: LENDINGCLUB CORPORATlON, as attomey-in-fact

                                                                   gD.,.,uSlgnod by,


                                                              By: ~ -- -
                                                              Nai~~lmer
                                                              Title: General Counsel
                                                                                                  -    - - -- -



                                                              SELLER: Riverview MP Fund, L.P.




                                                              SELLER: Sa llie Mae Bank

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                     DoeuSlgned by:

                                                              By:
                                                              Nm~ ~ l m e r
                                                              Title: General Counsel

                                                              SELLER: SPV l Loan Trust

                                                              By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                              By~DotuSlgned by:        -   - --       - --   -   --


                                                              Na~lmer
                                                              Title: General Counsel




             :-ILEXPSA2014verl .DO£
    Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 22 of 49
DocuSign Envelope ID: 6952155C-10F4-43CA-A7B6-739F7AB6E108




                                                             SELLER: Sligar River Bank

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact

                                                             By
                                                             Na
                                                                g   ~
                                                                     OocuSigned by:




                                                                     ~J::~e!M~5Elmer
                                                             Title: General Counsel

                                                             SELLER: WebBank




                                                                  e
                                                             By: LENDINGCLUB CORPORATJON, as attorney-in-fact

                                                             By: f-._
                                                             Nam~mer
                                                             Title: General Counsel

                                                             SELLER: Wilmington Savings Fund Society FSB
                                                             D/ B/A Christiana Trust Ttee of Alternative
                                                             Lending Holdings Trust

                                                             By: LENDINGCLUB CORPORATION, as attorney-in-fact
                                                                     OocuSigned by:


                                                             By~
                                                             Na
                                                                Q    t,¥iiflln'iftrM~5E lmer
                                                             Title: General Cotmsel




            NLEXPSA201 4vcrl.lJOC
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 23 of 49




                                                  CERTIFlCATE OF LOAN SALE

     WebBank, a Utah-chartered industrial bank located in Salt Lake City, Utah ("Transferor"), hereby
     certifies that

               1.        Transferor originates loans that arc serviced by LendingClub Corporation (''Transferee").

               2,       Each of the loans identified by loan number on the attached Exhibit A ( each, a "Loan")
                        was originated by WebBank.

               3.       On or about the respective ''[Sale Date]" set forth on Exhibit A, Trnnsforor transferred or
                        otherwise conveyed to Transferee each Loan identified on Exhibit A.

               4.       Transferor conveyed to Transferee all of Transferor' s right, title and interest in each Loan
                        su~ject to no prior security interest in favor of any other creditor of Transferor.

               5.       Transferee was the servicer of each Loan from the origination of the Loan to the sale by .
                        Transferor to Transferee. In its role as servicer of the Loan, during the period Transferor
                        owned the Loan, Transferee kept and maintained business records on behalf of Webllank
                        in the regular course of business.

     WEBl3ANK

     By:      t:P(,., /v-..12~✓1
     Nam--z-;el~/ t)     /;     t5,_,..-... . i
     Title:          p.,.._rI r/~--,f
     Date:          i / l-'7   /,   ?




    DC l 475769lv.2
                                                                                               '.id
      Case
2/19/2019

 l.ir: r;:-;
                  1:19-cv-21367-DPG Document 1 Entered
                                           Borrower Documentson
                                                              andFLSD      Docket
                                                                  Information

                                                                0ff1{0 ,i Ie
                                                                              I LendingClub

                                                                               [:,Iii;
                                                                                            /

                                                                                               o
                                                                                      04/10/2019 Page
                                                                                                  11  24 of 49


 This website does not support th is version of l nterneLE xplorer. Please upgrade to the latest version for a better
 experience. !J.ggrade Now
 Lending Club
 !J.tilities

        •      Welcome Victoria!
        •      Account
        •      Setting~
        •      Sign Out
        •      Help

        • View Full     Site

 Borrower Documents and Information

 Loan Id
 r-.~~~-~D
 Enter a new Loan ID




  Current Loan Id: -8769


 Contact Information

 Full Real Name
       NADIA H ARRIS




 A ddress
       1888 SE 14TH ST
       HOMESTEAD , FL 33035
 Home P hone
               ~
               ~


 Loan Issue Date

        • Loan Issued on: 8/3/ 16 3: 17 AM

  Breakdown of Loan

  Principal Balance (Principle remaining to be paid): $6,933.22

file:///C:fJSTEMP/_AC39780470/jstC 150.HTML                                                                             1/3
      Case
2/19/2019      1:19-cv-21367-DPG Document 1 Entered
                                       Borrower Documentson
                                                          andFLSD        I LendlngClub
                                                                      Docket
                                                             Information         04/10/2019 Page 25 of 49
                    Principal paid to date: $1,066.78
               Total amount paid to date: $661.48 (5.56%)

 Loan Documents

        • Borrower Agreement
        • * :J I have ,·ead and agree to the Borrower Agreement
        • Truth in Lending Disclosure (Estimated).
        • Truth in Lending Disclosure (Einal)
        • Credit Score Notice
        • * :-.,, I have received my credit score notice
        • Authorization for Automatic Payments
        • * <1 I have read and agree to the Authorization for Automatic Payments

 Document that were signed to _join LendingClub

        • Terms of Use and Consent to Electronic Transactions and Disc!osures
        • *   r? I   agree to the Te1·ms of Use and Consent to Electronic Transactions and Disclosures

 Documents that were signed to request a loan.

        • Credit Profile.Authmization
        • * !-i I have 1·ead and ag1·ee to the Credit Profile Authorization. I understand that no credit data is
          actually transferred to Lending Club, and that this process will not impact my credit score.
        • Bank Account Verification & Debit Authorization
        • * .) I have read and agree to the terms of the Bank Account Verification

 Financial Innovation

            The San Francisco company, which made nearly $100 million last year, is hoping to seize on the
            success of the on line lending indush·y as it grows into a robust alternative to traditional loans, and
            validate the industiy as a high-tech, quicker version of bank lending that is here to stay.

 [;.~San Jose Mercury News

 See what others       are saylng about us
 Featured Borrower
 1-,.
 1,~Andy

        • Andy
        • CarroJlton, TX
        • Debt Consolidation
        • $6,l00at9.98%A PR

  "The interest rate on my loan through Lending Club is a third less than what Twas paying before, and it's very
  satisfying to know that there is an end date for being done with my debt."

  Browse more gcrsonal loans

  71 Stevenson Street, Suite 300
  San Francisco, CA 94105, USA

rne ://JC:fJSTEMP/_ AC397804 70/jstC150.HTML                                                                          2/3
2/19/2019                            Borrower Documents and lnformallon I LendlngClub
      Case   1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 26 of 49
      • H.mns.
      • About Us
      • Careers

  Fo!Jow us:

      • ~Y-
      • Affiliates
      • Risks
      • Develo~
      • ,Ligreements
      • Prosp~
      • Terms of Use
      • SEC Filings
      • Statistics
      • View Full Site
  © Copyrighl 2006-2017. All rights reserved. E qual Housing Lender

  tc unknown




file:/flC:/JSTEMP/_AC39780470/JstC 150.HTML                                                 3/3
       Case
2/ 19/2019    1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement      Docket 04/10/2019 Page 27 of 49
                                                              I LendingClub
  -. he··~
 1#',;w;i
 This website does not support this version oflnternet Explorer. Please upgrade to the latest version for a better
 experience . .Upgrade Now
 Lending..Gl.llh
 Utilities

      • Welcome Victoria!
      • Account
      • Setting::l
      • ,fugn Out
       • Hein

       • Vic\v Fu11 Site

       • Investing
       • Personal Loans
       • Auto Refinancing
       • Ho:w Jt ·works
       • About Us

 Borrower Agreement
 (July 2016)

  The following Borrower Agreement ("Agreement") is between you ("you" and "your" mean each and every
  borrower, including any joint applicant/co-borro wer) and WebBank, a Utah-chattered industrial bank ("we," or
  "us"). This Agreement governs the process by which you may make a request or requests for a loan from us
  through the website Lendingclub.com, including any subdomains thereof, or other application channels offered
· by us (cotlectively, the "Site") and operated by Lending Club Corporation ("Lending Club"). If you make a loan
  request, and if that request results in a loan that is approved and issued by us, then your Joan will be governed by
  the terms of the L oan Agreement and Promissory Note, which is attached to this Agreement as Exhibit A, and as
  it may be revised from time to time. The version in effect when you make a loan request will apply to any loan
  made in response to that request, and any secondary loan would be governed by the terms of the document then
  in effect. This Agreement will remain in effect for the applicable loan, and will tcnninate if your loan request is
  cancelled, withdrawn, or declined.

 BY ELECTRONICA LLY SIGNING THIS AGREEMENT, YOU HAVE SIGNIFIED YOUR
 AGREEMENT TO THESE TERMS.

 1. Loans. Under this Agreement, you can request an installment loan issued and originated by us that is
 facilitated through the Site. When you make a request, you agree to receive and timely repay the loan that may
 be made in response to that request, subject to your right to cancel the request before closing as described in
 section 6 below. Your agreement means you agree lo repay the money provided by us to you and to abide by the
 tenns of this Agreement, the Loan Agreement and Promissory Note, and all other agreements or disclosures
 provided to you during the loan process and wh ich may be found in your Lending Club account. Any dispute
 with us, Lending Club or any subsequent holder of the Loan Agreement and Promissory Note will be resolved
 by binding arbitration, subject to your right to opt out as set forth below. Each loan request is subject to our
 credit criteria in effect at the time of your loan request.

  2. Account Verification. You understand that if we are unable to verify your bank account for any reason, we
  will cancel your application, yow- loan request will not be posted on the Site, and this Agreement wi11 be
  terminated.

file:///C:fJSTEMP/_AC3 9780470/jstF52D.HTML.:                                                                        1/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendingClub
                                                                   Docket 04/10/2019 Page 28 of 49
 3. Loan Requests. You may post a qualifying loan request on the Site. You may not post more than one loan
 request on the site at a time and you may not have more than two loans outstanding at any given time. You may
 post a loan request on the Site, and Lending Club investors ("Investors") will be able to review your loan
 request. Investors may commit to (i) purchase the loan by subsequently acquiring the loan itself from us or
 Lending Club or (ii) invest indirectly in your Joan through the purchase of securities issued by Lending Club.
 You acknowledge that an Investor's commitment to invest in all or a p01tion of your loan does not confer any
 rights to you or obligate us to issue your loan. You understand that Investors mak.e their own decisions whether
 to invest in your loan. Finally, Lending Club may also choose to invest in all or part of your loan request, but is
 not obligated to do so.

 We may elect in our sole discretion to give you a partial funding option, if necessary, which means your loan
 will be issued ifit receives commitmenls totaling less than the full amount of your requested loan (subject to any
 applicable minimum loan size).

 WE DO NOT WARRANT OR GUARANTEE (1) THAT YOUR LOAN REQUEST WILL ATTRACT
 INVESTMENT INTEREST, OR (2) THAT YOU WILL RECEIVE A LOAN AS A RESULT OF POSTING A
 REQUEST.

 No later than thirty (30) days after your application is complete, we will tell you if your loan is approved and
 will issue for some or all of your requested c1mount, or is declined, or ifwe are making you a counter-offer. Your
 loan request will be listed on the marketplace for at least foUtteen (14) days. subject to investor interest. It may
 lake up to forty-five (45) days to process and issue your loan. If at any point, you no longer want a loan under
 your pending loru1 request, you must notify us in writing of your election to terminate your loan request
 sufficiently far in advance of the loan closing for us to cancel the loan.

 4. Loan Terms. Your loan will have a principal balance in the amount set forth in the Truth in Lending
 disclosme and Loan Agreement and Promissory Note, each of which is provided to you and placed into the on-
 line account you established upon registration. You agree and aclmowledge that the initial loan disclosures made
 to you are estimates and are subject to change based on the actual, initial principal balance of the loan issued and
 your selected payment option (check or Automated Clearing House ("ACH. )). Opting to pay by check will
                                                                               11


 result in a processing fee that will increase your APR. All loans arc unsecured, fully-amortizing, closed-end
 loans for the term stated in your Truth in Lending disclosure and Loan Agreement and Promissory Note. Your
 obligations, including your obligation to repay principal and interest, are set forth in the Loan Agreement and
 Promissory Note. Other fees and terms of the loan will also be set forth in the Loan Agreement and Promissory
 Note.

 5. Credit Decisions. If you make a loan request, you must fully complete the application on the Site. You do not
 need to disclose alimony, child suppmt or separate maintenance income if you do not wish to have it considered
 as a basis for repaying a loan. You agree and acknowledge that we may verify any information you submit either
 by asking for true and complete copies of necessary documentation, by other proof or through a third party. By
 proceeding with the application, you consent to our use of any third-party to verify any information about, or
 provide by, you. Failure to timely provide this infonnation can result in your loan application being incomplete
 and closed by us, furthermore. we may terminate consideration of your application at any time in our sole
 discretion.

 6. Limited Power of Attorney Grant; Loan Request Cancellation & Closing.

 As a condition to receiving a loan from us, you hereby grant to Lending Club a limited power of attorney and
 appoint them and/or their designees as your true and lawful attorney-in-fact and agent, with full power of
 substitution and re-substitution, for you and in your name, place and stead, in any and all capacities, to complete
 and execute the Loan Agreement-and Promissory Note(s) in the form attached as Exhibit A that reflect- the
 accepted te1ms set fmtb in each of your final Tmth in Lending Disclosure(s) as such may be posted from time to
 time in response to your loan request(s) in the on-line account you have established with Lending Club where
 documents are stored and with full power and authority to do and perform each and every act and trung requisite
 and necessary to be done in connection with such power as fully to all intents and purposes as you might or
file://IC:/JSTEMP/_AC39780470fjstF52D.HTML                                                                             2/14
        Case
2/ 19/2019 1:19-cv-21367-DPG Document 1 Entered               on FLSD
                                                   Borrower Agreement I LendingClub
                                                                           Docket 04/10/2019 Page 29 of 49
 could do in person ( "Power ofAttorney" ). This Power of Attorney is      limited  solely to the purpose described
 above and will expire automatically upon the termination of this Borrower Agreement. You may revoke this
 Power of Attorney by contacting us at fil!P-PQrt@lrod iugclub.com or calling 888-596-3157 and closing your
 account with us; provided, however, if a loan request has been approved you must provide such notice before the
 loan proceeds are transfe1Ted to your Designated Account and before the Loan Agreement and Promissory N ote
 is executed on your behalf. Once the Loan Agreement and Promissory Note is signed by Lending Club or its
 designec acting as your attorney-in-fa ct, it is deemed executed on your behalf and shall be your valid and
 binding obligation thereafter.

  You agree and acknowledge that Lending Club is an intended third-party beneficiary of this Section 6 for
  purposes of receiving a loan from us.

 If you choose to revoke this Power of Attorney prior to execution, we will be unable to proceed with your loan
 request and your pendjng loan request will be considered withdrnwn , your account closed, and you may be
 prohibited from posting additional qualifying loan requests in the future in our discretion.

  You may cancel your application without any fee or penalty prior to funding of the loan, as long as you provide
  us with sufficient advance notice to stop the loan funding.

  7. Loan Consummati on.

  YOU AGREE AND ACKNOWLE DGE THAT YOU ARE NOT OBLIGATED UNDER THE TERMS OF THE
  LOAN AGREEMEN T AN D PROMISSOR Y NOTE AND THE LOAN TRANSACTI ON WITH US IS NOT
  COMPLETED (I.E. CONSUMMA TED) UNTIL YOUR ABILITY TO CANCEL YOUR LOAN
  APPLICATIO N BAS PASSED. YOU ACKNOWLE DGE THAT WE ARE M Kf ERIALLY RELYING UPON
  THIS UNDERSTAN DING IN UNDERTAK ING THE POTENTIAL ISSUANCE OF YOUR LOAN.

  8. Servicing by Lending Club. You acknowledge and agree that Lending Club may provide services to us in
  connection with evaluating your loan requests, and all other aspects of your relationship with us. Lending Club
  will also act as the servicer of any loan that you obtain. Lending Club may delegate servicing to anotl1cr entity in
  its sole discretion without notice.

  9. Other Borrower Agreements; Use of Loan Proceeds. You agree that you (A) are a US citizen, permanent
  residenl or non-p ermanent resident alien in the Un ited States on a valid 1011g term visa; (B) will not, in
  connection with your loan request: (i) make any false, misleading or deceptive statements or omission s of fact in
  your listing, including but not limited to your Loan description; (ii) misrepresent your identity, or describe,
  present or portray yourself as a person other than yourself; (iii) give to or receive from, or offer or agree to give
  to or receive from any Lending Club member or other person any fee, bonus, additional inlerest, kickback or
  thing of value of any kind except in accordance with the terms of your loan; (iv) represent yourself to any
  person, as a representative , employee, or agent of ours, or purpmt to speak to any person on our behalf; (v) use
  any of the loan proceeds to fund any post-secondar y educational expenses, including, but not limited to, tuition,
  fees, books, supplies, miscellaneous expenses, or room and board; or (vi) use any of the loan proceeds to fund
  any illegal activity or any other activity or use not othe1wise allowed under this Agreement or the Site; (vii) use
  any of the loan proceeds for the purpose of purchasing or canying any securities; (viii) use the Site to request or
  obtain a loan for someone other than yourself; and (C) that you have all necessary consents, permissions,
  acknowledge ments or agreements from all j oint applica11t/ co-b01TOwer and we m ay rely upon this agreement
  without any investigation or verification. You further acknowledge and agree that we may rely without
  independent verification on the accuracy, authenticity, and completeness of all information you provide to us. To
  the extent that we determine, in our sole discretion, that your loan request violates this Agreement the Terms of
  Use or any other agreement entered into with us or Lending Club, we may terminate your loan request and
  cancel this Agreement immediately.

  10. Liability of the Borrower and Joint Applicant/Co -Borrower is Joint and Several. The liability of any
  joint applicant/co-b orrower under this Agreement and under the Loan Agreement and Promisso1y Note is in
  addition to and not in lieu of the obligations of the primary borrower. The joint applicanl/co- bonowcr agrees to
file:///C:/,JSTEMP/_ AC39780470/jstF52D.HTML                                                                          3/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendingClub
                                                                   Docket 04/10/2019 Page 30 of 49
 abide by the terms and conditions of this Agreement, the Loan Agreement and Promissory Note and any other
 agreement and documents as if an original signatory.

 We and our successors and assigns have sole discretion to proceed, at any time, against any party responsible
 under this Agreement. Further, we can accept instructions from either you or the joint applicant/co-borrower, and
 notice can be given to either you or the joint applicant/co-borro wer, and shall be binding on both and deemed
 received by all parties.

 11. TCPA Consent & P.-ivacy. Notwithstanding any current or prior election to opt in or opt out ofreceiving
 telemarketing calls or SMS messages (including text messages) from us, our agents, representatives, affiliates, or
 anyone calling on our behalf, you expressly consent to be contacted by us, our agents, representatives, affiliates,
 or anyone calling on om behalf for any and all purposes arising out of or relating to your loan and/or account, at
 any telephone number, or physical or electronic address you provide or at which you may be reached. You agree
 we may contact you in any way, including SMS messages (including text messages), calls using prerecorded
 messages or artificial voice, and calls and messages delivered using auto telephone dialing system or an
 au tomatic texting system. Automated messages may be played when the telephone is answered, whether by you
 or someone else. In the event that an agent or representative calls, he or she may also leave a message on your
 answering machine, voice mail, or send one via text.

 You consent to receive SMS messages (including text messages), calls and messages (including prerecorded and
 artificial voice and auto<lialed) from us, our agents, representatives, a±Ttliates or anyone calling on our behalf at
 the specific number(s) you have provided to us, or numbers we can reasonably associate with your account
 (through skip trace, caJler ID capture or other means), with information or questions about your application, loan
 and/or account. You certify, WatTant and represent that the telephone numbers that you have provided to us are
 your contact numbers. You represent that you are permitted to receive calls at each of the telephone numbers you
 have provided to us. You agree to promptly alert us whenever you stop using a particular telephone number.

 Your cellular or mobile telephone provider will charge you according to the type of plan you carry. You also
 agree that we may contact you by e-mail, using any email address you have provided to us or that you provide to
 us in the future. We may listen to and/or record phone calls between you and our representatives without notice
 to you as permitted by applicable law. For example, we listen to and record calls for quality monitoring
 purposes.

  12. Assignment; Termination. We may assign this Agreement and the Loan Agreement and Promisso1y Note,
  or any of our rights under this Agreement or the Loan Agreement and Promissory Note, in whole or in part at
  any time. You fwthcr understand, acknowledge and agree that Lending Club or another third-party may further
  sell, assign or transfer yow- Loan Agreement and Promissory Note and all associated documents and infonnation
  related to the and the Loan Agreement and Promissory Note without your consent or notice to you. You may not
  assign, transfer, sublicense or otherwise delegate your rights or obligations under this Agreement to another
  person without our prior written consent. Any such assignme11 l, transfer, sublicense or delegation in violation of
  this section 12 shall be null and void .

  We may termina1e this Agreement ·and yow· ability to make loan requests at any time. If you committed fraud or
  made a misrepresentation in connection with your registration on the Site or any application or request for a
  loan, performed any prohibited activity, or otherwise failed to abide by the terms of this Agreement, we will
  have all remedies authorized or permitted by this Agreement and applicable law.

  13. Entire Agreement. This Agreement, and any Loan Agreement and Promisso1y Note that may be agreed for
  a loan, represent the entire agreement between you and us regarding the subject matter hereof and supersede all
  prior or contemporaneous communications, promises and proposals, whether oral, written or electronic, between
  us with respect to your loan request and loan.

  14. Electr-onic Transactions. THIS AGREEMENT TS FULLY SUBJECT TO YOUR CONSENT TO
  ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
  TERMS OF USE FOR THE SITE.
nle:///C:/JSTEMP/_ AC39780470/jstF52D.HTML                                                                          4/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendingClub
                                                                   Docket 04/10/2019 Page 31 of 49
 15. Notices. All notices and other communications to you hereunder may be given by email to your registered
 email address or posted on the Site, and shall be deemed to have been duly given and effective upon
 transmission. You acknowledge that you have control of such email account and your area on the Site and that
 communications from us may contain sensitive, confidential, and collections-related communications. If your
 registered email address changes, you must notify Lending Club of the change by sending an email to
 fillPJ2Qit@lendingc lub.com or calling 888-596-3157. You also agree to update your registered residence address
 and tc1cphone number on the Site if they change.

 16. NO WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WE MAKE NO
 REPRESENTATIONS OR \VARRANTIES TO YOU, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
 WARRANTIES OF MERCHANTABI LITY OR FITNESS FOR A PARTICULAR PURPOSE.

 17. LIMITATION ON LIABILITY. INNO EVENT SHALL WEBE LIABLE TO YOU FOR ANY LOST
 PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIA L OR PUNITIVE DAMAGES, EVEN IF
 INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE, WE MAKE NO
 REPRESENTATION OR WARRANTY TO YOU REGARDING THE EFFECT THAT THE AGREEMENT
 MAY HAVE UPON YOUR FOREIGN, FEDERAL, STATE OR LOCAL TAX LIABILITY.

 18. Choice of Law. We are located in the state of Utah and this Agreement is entered into in the state of Utah.
 The provisions of this Agreement will be governed by federal laws and the laws of the state of Utah to the extent
 not preempted, without regard to any principle of conflicts of laws that would require or pennit the application
 of the laws of any other jurisdiction.

 19. Miscellaneous. The parties aclmowledge that there are no third party beneficiaries to this Agreement (other
 than Lending Club). Any waiver of a breach of any provision of this Agreement will not be a waiver of any
 other subsequent breach. Failure or delay by either party to enforce any term or condition of this Agreement will
 not constitute a waiver or such term or condition. If at any time after the date of this Agreement, any of the
 provisions of this Agreement shall be held by any court of competent jurisdiction to be illegal, void or
 unenforceable, such provision shall be of no force and effect, but the illegality and unenforceability of such
 provision shall have no effect upon and shall not impair the enforceability of any other provisions of this
 Agreement. The headings in this Agreement are for reference pmposes only and shall not affect the
 interpretation of this Agreement in any way.

 20. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY AND
 UNDERSTAND THAT IT LIMITS MY RIGHTS 1N THE EVENT OF A DISPUTE BETWEEN YOU AND
 ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT Tms PROVISION AS PROVIDED TN
 PARAGRAPH (b) BELOW.

 a. Either party to this Agreement, or any subsequent holder, may, at its sole election, require that the sole and
 exclusive forum and remedy for resolution of a Clain1 be final and binding arbitration pursuant to this section 20
 (the "Arbib·ation Provision"), unless you opt out as provided in section 20(b) below. As used in this Arbitration
 Provision, "Claim" shall focludc any past, present, or future claim, dispute, or controversy involving you (or
 persons claiming through or connected with you), on the one hand, and us and/or any subsequent holder (or
 persons claiming through or connected with us and/or the subsequent holders), on the other hand, relating to or
 arising out of {his Agreement, any Loan Agreement and Promissory Note(s), the Site, and/or the activities or
 relationships that involve, lead to, or result from any of the foregoing, including (except to the extent provided
 otherwise in the last sentence of section 20(f) below) the validity or enforceability of this Arbitration Provision,
 any part thereof, or the entire Agreement. Claims are subject to ai-bitration regardless of whether they arise from
 contract; tort (intentional or otherwise); a constitution, stah1te, common law, or principles of equity; or
 otherwise. Claims include matters arising as initial claims, counter-claims, cross-claims, third-party claims, or
 otherwise. The scope of this Arbitration Provision is to be given the broadest possible interpretation that is
 enforceable.

  b. You may opt out of this Arbitration Provision for all purposes by sending an arbitration opt out notice to
  WcbBank, c/o Lending Club Corporation, 71 Stevenson St., Suite 300, San Francisco CA, 94105, Attention:
fi1e:I//C-JJSTEMP/_AC3 9780470/jstF520.HTML                                                                        5/ 14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendingClub
                                                                   Docket 04/10/2019 Page 32 of 49
 Legal Department, which is received at the specified address within 30 days of the date of your electronic
 acceptance of the terms of this Agreement. The opt out notice must clearly state that you are rejecting
 arbitration; identify the Agreement to which it applies by date; provide your name, address, and social security
 number; and be signed by you. You may send an opt out notice in any manner you sec fit as long as it is received
 at the specified address within the specified time. No other methods can be used to opt out of this Arbitration
 Provisioi1. lf the opt out notice is sent on your behalf by a third party, such third party must include evidence of
 his or her authority to submit the opt out notice on your behalf.

 c. The party initiating arbitration shall do so with the American Arbitration Association (the "AAA") or Judicial
 Alternatives and Mediation Se1vices ("JAMS"). The arbitration shall be conducted according to, and the location
 of the arbitration shall be determined in accordance with, the mies and policies of the administrator selected,
 except to the extent the rules conflict with this Arbitration Provision or any countervailing law. If you have any
 questions concerning the AAA or would like to obtain a copy of the AAA arbitration ru1es, you may call 1(800)
 778-7879 or visit the AAA's web site at: www.adr.org. If you have any questions concerning JAMS or would
 like to obtain a copy of the JAMS arbitration mies, you may call 1(800) 352-5267 or visit their web sit e at:
 www.jamsadr.com . In Lhe case of a conflict between the rules and policies of the administrator and this
 Arbitration Provision, this Arbitration Provision shall control, subject to countervailing law, unless all paities to
 the arbitration consent to have the rules and poHcies of the adnunistrator apply.

 d. If we (or the subsequent holder) elect arbitration, we (or the subsequent holder, as the case may be) shall p ay
 all the administrator's filing costs and administrative fees (other than hearing fees). If you elect arbitrntion, filing
 costs and administrative fees (other than hearing fees) shall be paid in accordance with the rules of the
 administrator selected, or in accordance "vith countervailing law if contrary to the administrator's rules. We (or
 the subsequent holder, as the case may be) shall pay the administrator's headng fees for one full day of
 arbitration hearings. Fees for hearings that exceed one day will. be paid by the party requesting the hearing,
 unless the administrator's rules or applicable law require otherwise, or you request that we (or the subsequent
 holder) pay them and we agree (or the subsequent holder agrees) to do so. Each pm1y shall bear the expense of
 its own attorneys' fees, except as otherwise provided by law. If a statute gives you the right to recover any of
 these fees, these statutory rights shall apply in the arbitration notwithstanding anything to the contrary herein.

 e. Within 30 days of a final award by the arbitrator, any party may appeal the award for reconsideration by a
 three-arbitrator panel selected according to the rules of the arbitrntor administrator. In the event of such an
 appeal, any opposing party may cross-appeal within 30 days after notice of the appea l. The panel will reconsider
 de novo all aspects of the initial award that are appealed. Costs and conduct of any appeal shall be governed by
 this Arbitration Provisi on and the administrator's rules, in the same way as the initial arbitration proceeding.
 Any award by the individual arbitrator that is not subject to appeal, and any panel award on appeal, shall be final
 and binding, except for any appeal right under the Federal Arbitration Act ("FAA"). and may be entered as a
 judgment in any court of competent jurisdiction.

  f. We agree not to invoke our rigl,t to arbitrate an individual Claim you may bring in Small Claims Court or an
  equivalent court, if any, so long as the Claim is pending only in that court. NO ARBITRATION SHALL
  PROCEED ON A CLASS, REPRESENTATIVE, OR COLLECTIVE BASIS (INCLU DING AS PRIVATE
  ATTORNEY GENERAL ON B EHALF OF OTHERS), EVEN IF THE CLAIM OR CLAJMS THAT ARE THE
  SUBJECT OF THE ARBITRATION IIAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN
  ASSERTED) IN A COURT AS CLASS REPRESENTATI VE, OR COLLECTIVE ACTIONS IN A COURT.
  Unless consented to in writing by all parties to the arbitration, 110 party to the arbitration may join, consolidate,
  or othe1wise bring claims for or on behalf of two or more individuals or umelated corporate entities in the same
  arbitration unless those persons are parties to a s ingle transaction. Unless consented to in writing by all patties to
  the arbitration, an award in arbitration shall detennine the rights and obligations of the named parties only, and
  only with respec t to the clajms in arbitration, and shall not (a) determine the rights, obligations, or interests of
  anyone other than a named party, or resolve any Claim of a nyone other than a named party; nor (b) make an
  award for the benefit of, or against, anyone other than a named party. No administrator or arbitrator shall have
  the power or authority to waive, modify, or fail to enforce this section 20(t), and any attempt to do so, whether
  by rule, poli.cy, arbitration decis ion or otherwise, shall be invalid and unenforceable. Any challenge to the

lile :lf/C:/JSTEMP/_AC39780470/jstF52D.HTML                                                                            6/14
       Case
2/19/2019                                  Borrower Agreement
              1:19-cv-21367-DPG Document 1 Entered    on FLSD I LendingClub
                                                                   Docket 04/10/2019 Page 33 of 49
 validity of this section 20(f) shall be dete1mined exclusively by a cmut and not by the administrator or any
 arbitrator.

 g. This Arbitration Provision is made pursuanl to a transaction involving interstate commerce and shall be
 governed by and enforceable under the FAA. The arbitrator will apply substantive law consistent with the FAA
 and applicable statutes of limitations. The arbitrator may award damages or other types of relief permitted by
 applicable substantive law, subject to the limitations set forth in this Arbitration Provision. The arbitrator will
 not be bound by judicial mies of procedure and evidence that would apply in a comt. The arbitrator shall take
 steps to reasonably protect confidential information.

 h. This Arbitration Provision shall survive (i) suspension, termination, revocation, closure, or amendments to
 this Agreement and the relationship of the parties and/or Lending Club; (ii) the bankruptcy or insolvency of any
 party or other person; and (iii) any transfer of any loan or Loan Agreement or Promissory Note(s) or any other
 promissory note(s) which you owe, or any amounts owed on such loans or notes, to any other person or entity. If
 any portion of this Arbitration Provision other than section 20(f) is deemed invalid or unenforceable, the
 remaining po1tions of th.is Arbitration Provision shall nevertheless remaio valid and in force. If an arbitration is
 brought on a class, representative, or collective basis, and the limitations on such proceedings in section 20({)
 are fmally adjudicated pursuant to tbc last sentence of section 20(f) to be unenforceable, then no arbitration shall
 be had. In no event shall any invalidation be deemed to authorize an arbitrator to detennine Claims or m ake
 awards beyond those authorized in this Arbitration Provision.

 THE PARTIES ACKNOWLEDG E THAT THEY HAVE A RTGHT TO LITIGATE CLAIMS THROUGH A
 COURT BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
 ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY
 KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHTS TO LlTIGATE SUCH CLAIMS fN A
 COURT BEFORE A JUDGE OR JURY UPON ELECTION OF ARBITRATION BY ANY PARTY.

 Exhibit A

 LOAN AGREEMENT AND PROMISSORY NOTE

 Bon-ower Member ID:
                            ---------------------------
 Joint Applicant/Co-Bor rower Member ID:


 $_ _ _ _ _ __

 _ _ __ __ ,20_

 For value received, I (referred to herein as "Borrower" which for pmposes of this Loan Agreement and
 Promissory Note (the "Note") includes all pa11ies obligated hereunder, including any joint applicant/ co-botTOwer
 ) promise to pay to the order of Web Bank or any subsequent holder ("you" or "Lender") of this Note the
 principal sum of _ _ __ _ __ ($_ _ __ ) Dollars with interest as set fo1th below. Borrower intends to
 be legally bound by this Note. Borrower has read, understood, and agreed to all of the terms of this Note.

  Interest Rate. This Note bears interest during each calendar month from the date hereof until paid in full, at a
  fixed rate of _ _ _ (%) per annum.

  Interest Calculation Method. Interest is calculated daily on the basis of a 360-day year with 12 months each of
  which is 30 days ( or 30/360) long, regardless if a month has more or less than 30 days. Tbis Note shall bear
  interest on any overdue installment of principal and, to the extent permitted by applicable law, on any overdue
  installment of interest, at the interest rate stated and as calculated above.


me:I//C:!JSTEMP/_AC3 9780470/jstF52D.HTML                                                                              7/14
       Case
2/19/2019 1:19-cv-21367-DPG Document 1 Entered                 on FLSD
                                                    Borrower Agreement I LendingClub
                                                                             Docket 04/10/2019 Page 34 of 49
 Payments. Principal and interest is to be paid du1ing and  throughout     the period of ____ months in the
 following manner:

 Payments or principal and interest in the amount of _ _ __ _ _ _ ($                 ) Dollars are to be made by the
 Bon-ower to the Lender commencing _ _ _ __ _ , 20_, and on the same day of each successive month
 thereafter until _____, 20_, when the full amount of unpaid p1incipaJ, together with unpaid accrned
 interest is due and payable. If the monthly anniversary is on the 29th, 30th. or 31st of the month, and the
 following month docs not have a 29th, 30th, or 31st day, the monthly payment will be due on the last day of the
 month in which the payment was due.

 Bonower's last payment might be of a different amount, which could be higher than the monthly installment
 amounts, to adjust for rounding and/or due to calculation of daily interest charges in certain instances such as a
 payment due date change or Borrower making a payment after the payment due date. In such cases, the amount
 of the last monthly payment will be adjusted by the amount necessary to repay the loan in full.

 All payments on this Note are to be made in immediately available lawful money of the United States.

 Borrower may make loan payments either by check, subject to any applicable check processing fee, or Borrower
 may authorize any Lender to debit Borrower's designated account by ACH transfer for the amount of each
 payment due on each due date. Borrower is responsible for ensuring that all names, account, routing or other
 similar information provided by Bon-ower to Lender for accounts that Bonower is directing Lender to deliver
 loan proceeds to ("Directed Accounts") are accurate and complete. Borrower agrees to hold Lender and Lending
 Club ha1mless for any alleged or actual loss, claim, fee or other damage or expense Bon-ower may suffer related
 to the failure of a Directed Account to receive such proceeds if such failure was the result (directly or indirectly)
 of any enor in any name, account, routing or other similar information provided by Bon-ower to Lender.
 Borrower acknowledges that neither it nor Lending Club have any obligation to confirm or investigate the
 accuracy or completeness of the information Borrower has provided. Borrower further agrees that if the loan
 proceeds are rejected by a Directed Account that is not Borrower's designated bank account that Lender may
 deliver the loan proceeds into the designated bank account to satisfy our obligation of loan proceed delive1y. In
 all events under this section, interest will begin to accrue as date of issuance of the loan and not upon the
 actual receipt or proceeds by Borrower or any other designated third-party. If we are unable to deliver loan
 proceeds to the Directed Accow1t(s) or B01Tower's designated bank account after 14 days from the initial
 delivery attempt, the loan wi ll be canceled and only in this circumstance will Borrower not owe any interest on
 the loan.

  If Borrower elects to make payments by automatic withdrawal, Borrower has the right to stop payment of these
  automatic withdrawals or revoke prior authorization for automatic withdrawals by notifying Lender and Lending
  Club of the exercise of its 1ight to stop a payment or revoke authorization for automatic withdrawals no less
  than three (3) banking days before Borrower's next payment due date.

  If Borrower elects to make payments by check, Borrower must send the check either by regular mail or by
  overnight mail or UPS delivery to Wells Fargo Lock Box Services, Dept #34268, 3440 Walnut Ave~ Window H,
  Fremont, CA 94538. There will be a $7 check processing fee per payment, subject to applicable law. Borrower
  may change its payment method by contacting suP-1!fil:t@lendingclub.com.

  Borrower's payment method and any necessruy authorization do not affect its obligation to pay when due all
  amounts payable on the Note, whether or not there are sufficient funds in the applicable deposit account. The
  foregoing authorization is in addition to, and not in limitation of, any rights of setoff Lender mHy have.

  All payments are to be appLied first to the payment of all fees, expenses and other amounts due (excluding
  principal and interest), then to accrued interest, and the balance on account of outstanding principal; provided,
  however, that after an Event of Default (as defined below), payments will be applied to Bon-ower's obligations
  as Lender determines in its sole discretion.


flle:///C :/JSTEMP/_AC39 780470/jstF52D.HTML                                                                          8/14
       Case
2/19/2019                                  Borrower Agreement
              1:19-cv-21367-DPG Document 1 Entered    on FLSD I LendingClub
                                                                   Docket 04/10/2019 Page 35 of 49
 lfthis loan is sub,ject to an origination fee, such fee is deducted from the loan proceeds and paid to the
 Lender. Any origination fee of 5% or less is not refundable regardless of when, or if, the loan is paid in
 full. Any origination fee amount in excess of 5% is refundable on a prorated basis over the term of the
 loan when and if the loan is paid jn full prior to its maturity date. A partial pre-payment will not result in
 the refund of any origination fee amount. Borrower acknowledges that the origination fee is considered
 part of the principal of Borrower's loan and is subject to the accrual of interest.

 Tf a payment is returned or fails due to insufficient funds in the designated account, Borrower will be charged a
 fee of $15, to the extent permitted by applicable law. An unsuccessful payment fee will be assessed for each
 failed attempt, up to three times total for a single payment. The bank that holds Borrower's deposit account may
 assess its own fee in addition to the fee assessed under this Note. If Borrower's payment is more than 15 days
 late, a late fee may be charged in an amount equal to the greater of 5% of the outstanding payment or $15, to the
 extent permitted by applicable law. Only one late fee will be charged on each late payment. Any payment
 received after 3:00 P.M., Mountain Time, on a banking day is deemed received on the next succeeding
 banking day. Borrower authorizes Lender, and its successors and assigns, to deduct any fees due by ACH
 transfers initiated to the deposit account on file for Borrower.

 Prepayments and Partial Payments. Borrower may make any payment early, in whole or in part, without penalty
 or premium at any time. Any partial prepayment is applied against the principal amount outstanding and does
 not postpone the due date of any subsequent monthly payment, unless expressly agreed to in writing. If
 Borrower prepays this Note in part, Borrower agrees to continue to make regularly scheduled payments until all
 amounts due under this Note are paid. Lender may accept late payments or partial payments, even though
 marked "paid in full", without losing any rights under this Note. Any regularly scheduled monthly installment of
 principal and interest that is received by Lender before the date it is due shall be deemed to have been received
 on the due date solely for the purpose of calculating intcres1 due.

 Use of Funds. Borrower ce1tifies that the proceeds of the loan will not be used for the purpose of purchasing or
 canying any securities or to fund any illegal activity, or to fund any post-secondaiy educational expenses,
 including, but not limited to, tuition, fees, books, supplies, miscellaneous expenses, or room and board.

 Default. B01Tower wi 11 be deemed in default (each, an "Event of Default") of Borrower's obligations under this
 Note if Borrower: (1) fails to pay timely any amount due on the loan; (2) files or has instituted against it or any
 joint applicant/co-bo1rnwer any bankruptcy or insolvency proceedings or make any assignment for the benefit of
 creditors; (3) commits fraud or makes any material misrepresentation in this Note, or in any other documents,
 applications or related materials delivered to Lender in connection with its loan or (4) fails to abide by the tenns
 of this Note or the Borrower Agreement. Upon the occun-ence of an Event of Default, Lender may exercise all
 remedies available under applicable law and this Note, including without limitation demand that Borrower
 immediately pay all amounts owed on this Note.

 Lender may report information aboul Borrower's account to credit bureaus. Should there be more than one
 Bon-ower, Lender will report that loan account to the credit bureaus in the names of all B01rnwers. Late
 payments, missed payments, or other defaults on an accouat may be reflected in Borrower's credit report.
 Borrower agrees to pay all costs of collecting any delinquent payments, including reasonable attorneys' fees, as
 permitted by applicable law.

 Joint and Several Liability.

 The liability of any joint applicant/co-boITower to repay in full this loan is in addition to and not in lieu of the
 obligations of the prima1y Borrower to repay the loan in full. The joint applicant/co-borro wer agrees to abide by
 the terms and conditions of this Note or any other agreements or documents provide or executed as part of the
 application process, as if an original signatory.

  Lender (or its designee) has sole discretion to proceed against both the Borrower and any joint applicant/co-
  borrower to recover all the amounts due under this Note. Further, Lender (or its designee) can accept instrnctions

file:/IIC:/JSTEMP/_ AC39780470/jstF52D.HT ML                                                                        9/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendlngClub
                                                                   Docket 04/10/2019 Page 36 of 49
 from either Bonower or the joint app]icant/co-bono wer, and notice given to either party shall be binding on both
 parties and all disclosures provided to a party will be deemed simultaneously received by all parties.

 Loan Charges. If a law that applies to the Loan and sets maximum loan charges is fma11y interpreted so that the
 interest or other Joan charges collected or to be collected in com1cction with the Loan exceed the permitted
 limits, then: (a) any sucb loan charge shall be reduced by the amount necessary to reduce the charge to the
 permitted limit; and (b) any sums already collected from Borrower that exceeded permitted limits will be
 refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under this Note or
 by making a direct payment to B0tTower.

 Electronic Transactions. THIS AGREEMENT JS FULLY SUBJECT TO BORROWER'S CONSENT TO .
 ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE
 TERMS OF USE FOR THE SITE. BORROWER EXPRESSLY AGREES THAT THE NOTE IS A
 "TRANSFERABL E RECORD 11 FOR ALL PURPOSES UNDER TIIE ELECTRONIC SIGNATURES IN
 GLOBAL AND NATIONAL COMMERCE ACT AND THE UNIFORM ELECTRONIC TRANSACTIONS
 ACT.

 Miscellaneous.

 Lender may, without notice to Bon-ower, assign all of its right, title and interest in this Note to any other third-
 party. Borrower further understands, acknowledges and agrees that any assignee may sell, assign or transfer the
 Note and all associated documents and information related to the Note without Borrower's consent or delivery of
 notice. Borrower may not assign th.is Note without the prior written consent of Lender. This Note inures to the
 successors, permitted assigns, heirs and representatives of Borrower and Lender.

 Bonower hereby waives demand, notice of non-payment, protest, and all other notices or demands whatsoever,
 and hereby consents that without notice to and without releasing the liability of any party, the obligations
 evidenced by this Note may from time to time, in whole or part, be renewed, extended, modified, accelerated,
 compromised, settled or released by Lender.

 Any changes to this Note must be in writing signed by Borrower and Lender. Notices will be provided
 electronically to Borrower's account, unless Borrower has opted out of electronic delive1y and then will be
 mailed to the addresses then on record.

 This Note is subject to the arbitration provisions of the Borrower Agreement between Lender and Borrower,
 which is incorporated by reference into this Note.

 Controlling Law. Lender is located in the State of Utah and this Note is executed and delivered in the State of
 Utah and is a contract made under such state's law. The provisions of this Note will be governed by federal laws
 and the laws of the State of Utah to the extent not preempted, without regard to any principle of conflicts of law.
 The unenforceability of any provision of this Note shall not affect the enforceability or validity of any other
 provision of this Note.

 STATE LAW NOTICES:

 CALIFORNIA RESIDENTS ONLY: A man-icd applicant may apply for a separate account. If Lender takes any
 adverse action as defined by§ 1785.3 of the California Civil Code and the adverse action is based, in whole or in
 part, on any information contained in a consumer credit repoti, Borrower has the right to obtain within 60 days a
 free copy of Borrower's consumer credit report from the consumer reporting agency who furnished the
 consumer credit report and from any other consumer credit reporting agency that complies and mai11tains files
 on consumers on a nationwide basis:

  CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, Borrower is hereby notified
  lhat a negative credit report reflecting on Borrower's credit record may be submitted to a credit reporting agency
  if Borrower fails to fulfill the terms of Borrower's credit obligations.

file:I//C:/JSTEMP/_AC3 9780470/jstF52O.HTML                                                                       10/14
       Case
       1:19-cv-21367-DPG Document 1 Entered
2/19/2019                                          on FLSD
                                        Borrower Agreement I LendingClub
                                                                Docket 04/10/2019 Page 37 of 49
 KANSAS: NOTICE TO CONSUMER : 1. Do not sign this Note before you read it. 2. You are entitled to a copy
 of this Note. 3. You may prepay the unpaid balance at any time without penalty.

 MARYLAND RESIDENTS ONLY: Lender elects to make this loan pursuant lo Subtitle 10 (Credit Grantor
 Closed End Credit provisions) of Title 12 of the Maryland Commercial Law Asticle only to the extent that such
 provisions are not inconsistent with Lender's authority under federal law (12 U.S.C. § 85, § l 463(g), or § 1831 d,
 as appropriate) and related reguJations and interpretation s, which authodty Lender expressly reserves.

 MASSACHU SETTS RESIDENTS ONLY: Massachusett s law prohibits discrimination based upon marital status
 or sexual orientation.

 MISSOURI AND NEBRASKA RESIDENTS: ORAL LOAN AGREEMEN TS OR COMMITME NTS TO
 LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMEN T OF SUCH
 DEBT, INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEAB LE. TO
 PROTECT BOR.ROWER (S) AND THE LENDER AND ANY HOLDER OF THIS NOTE FROM
 MISUNDERS TANDING OR DISAPPOINT MENT, ANY AGREEMEN TS WE REACH COVERING SUCH
 MATTERS ARE CONTAINED IN TIDS WRITING, WIDCH IS THE COMPLETE AND EXCLUSIVE
 STATEMENT OF THE AGREEMEN T BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
 WRITfNG TO MODIFY IT.

 NEW JERSEY RESIDENTS: The section headings of the Note are a table of contents and not contract terms.
 Portions of this Note with references to actions taken to the extent of applicable law apply to acts or practices
 that New Jersey law permits or requires. In this Note, actions or practices (i) by which Lender is or may be
 permitted by "applicable law are permitted by New Jersey law, and (ii) that may be or will be taken by Lender
                               11


 unless prohibited by "applicable law" are permitted by New Jersey law.

 NEW YORK, RHODE ISLAND and VERMONT RESIDENTS: : Borrower understands and agrees that Lender
 may obtain a consumer credit report in connection with this application and in connection with any update,
 renewals for extension of any credit as a result of this application. If Borrower asks, Bo1TOwer v.rill be informed
 whether or not such a report was obtained, and if so, the name and address of the agency that furnished the
 report. Borrower also understands and agrees that Lender may obtain a consumer credit report in connection
 with the review or collection of any loan made to Borrower as a result of this application or for other legitimate
 purposes related to sucb loans.

  OHIO RESIDENTS ONLY: The Ohio laws agafost discrimination require that all creditors make credit equally
  available to all credit-worthy customers, and that credit reporting agencies maintain separate credit histories on
  eacb individua) upon request. The Ohio Civil Rights Commission administers compliance with the law.

  \VASHINGT ON RESIDENTS ONLY: Oral. agreements or oral commitments to loan money, extend credit, or to
  forbear from enforcing repayment of a debt are not enforceable under Washington law.

  WISCONSIN RESIDENTS ONLY: For married Wisconsin i'esidents, Borrower's signature confnms that this
  loan obligation .is being incurred in the interest of Borrower's marriage or family. No provision of any marital
  prope1ty agreement (pre-marital agreement), unilateral statement under§ 766.59 of the Wisconsin statutes or
  court decree under§ 766.70 adversely affects Lender's interest unless, prior to the time that the loan is approved,
  Lender is furnished with a copy of the marital prope1ty agreement, statement, or decree or have actual
  knowledge of the adverse provision. If this loan for which Borrower is applying is granted, Borrower will notify
  Lender if Borrower has a spouse who needs to receive notification that credit has been extended to Borrower.

  MEMBER JD OF BORROWER & CO-BORROW ER (if any)
  BY: LENDJNGCL UB CORPORATI ON
  ATTORNEY- IN-FACT FOR BORROWER and CO-BORROW ER (if any)
  (SIGNED ELECTRONI CALLY)

  Exhibit B
lile:f//C :/JSTEMP/_AC39780470/jstF52D.HTML                                                                        11/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendingClub
                                                                   Docket 04/10/2019 Page 38 of 49
 WEBBANK PRIVACY NOTICE




      FA(~TS        WHAT DOES WEBBANK DO WITH YOUR PERSONAL INFORMATION IN
                    CONNECTION WITH YOUR LENDINGCLUB ACCOUNT?

                    Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                    how we collect, share. and protect your personal information. Please read this notice
                    carefully to understand what we do.

                    The types of personal information we collect and share depend on the product or service you
                    have with us. This info1mation can include:

                        • Social SecuriLy number and transaction history
                        • Account balances and payment history
                        • Credit history and credit scores

                    When you are no longer our customer, we continue to share your information as described in
                    this notice.

                    All financial companies need to share customers' personal h1formatio11 to run their everyday
                    business. In the section below, we list the reasons finane-ial companies can share their
                    customers' personal information; the reasons WebBank chooses to share; and whether you
                    can limit this sharing.

         Rc,1!.l(111~ we can share your persona I                Docs "\VebBank            Can you limit th is
                          in fri t·mntion                              .-, l·
                                                                           "'I'('')
                                                                       ,) l~•• "'- '             sharing?
     For our everyday business purposes - such as to
     process your transactions, maintain your account(s),                 YES                        NO
     respond to cou11 orders and legal investigations, or
     report to credit bureaus

     For our marketing purposes - to offer our products                   YES                        NO
     and services to you

     For joint marketing with other financial                              NO                  We don't share
     companies

     For our affiliates' everyday business purposes -                      NO                  We don't share
     information about your transactions and experiences

     For our affiliates' everyday business purposes -                       NO                 We don't share
     information about your creditworthiness

  I  For our affiliates to market to you                                    NO                 We don't share

  IFor non-affiliates to market to you                                      NO                 We don't share

   {)uestion: Call (888) 596-3157

 I
rne:I//C:/JSTEMP/_AC39 780470/jstF52D.HTML
                                                                                                                      I
                                                                                                                      12/14
        Case
2/ 19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                            Borrower Agreement I LendingClub
                                                                    Docket 04/10/2019 Page 39 of 49

  IV✓hi.H Wl'J t.k~
                                                      To protect your personal iufonnation from
                                                      unauthorized access and use, we use security
   How does WebBank protect my personal               measures that comply with federal law. These
   information?
                                                      measures include computer safeguards and secured
                                                      files and buildings.

                                                      We collect your personal information, for example,
                                                      when you

                                                         • Open an account or pay us by check
                                                         • Provide acc01mt information or give us your
   How does WebBanlc collect my personal                   contact information
   information?                                          • Show your driver's hcense

                                                      We also collect yow· personal infonnation from
                                                      others, such as credit bureaus, affiliates, or other
                                                      compames.

                                                      Federal law gives you the right to limit only

                                                          • Sharing for affiliates' everyday business
                                                            pmposes-infm mation about your
                                                            creditworthin ess
                                                          • Affiliates from using your information to
   Why can't I limit all sharing?                           market to you
                                                          • Sharing for non-affiliates companies to
                                                            market to you

                                                      State laws and individual companies may give you
                                                      additional rights to limit sharing.

   What happens when I limit sharing for an           Your choices will apply to everyone on your
   account I hold jointly with someone else'?         account - unless you tell us otherwise.




                                                      Companies related by common ownership or
                                                      control. They can be financial and nonfinancia1
                                                      compames.
   Affiliates
                                                          • ·webBank does not share with om affiliates


                                                      Companies not related by common ownership or
                                                      control. They can be financial and nonfinancial
                                                      companies.
   Non-affiliate s
                                                          • WebBank does not share with non-affiliates
                                                            so they can market to you




file:/I/C:/JSTEMP /_AC39780470/jstF52D.HTML                                                                  13/14
       Case
2/19/2019     1:19-cv-21367-DPG Document 1 Entered    on FLSD
                                           Borrower Agreement I LendlngClub
                                                                   Docket 04/10/2019 Page 40 of 49

  IDefinitions                                                                                            I
                                                     A formal agreement between nonaffiliated linancial
                                                     companies that together market financial products
                                                     or services to you.
   Joint marketing
                                                         •   WebBank doesn't jointly market



 71 Stevenson Street, Suite 300
 San Francisco, CA 94105, USA

      • Home
      • About Us
      • Careers

 Follow us:

      • P1ivacy_
      • Affiliates
      • .Rim
      • Developers
      • Agreements
      • £mli.Pfil1lli
      • Terms of Use
      • SEC Filings.
      • Statistics
      • View Full Site

 © Copyright 2006-2017. All rights reserved. Equal Housing Lender

 tc unknown




file://IC:/JSTEMP/_AC3 9780470{jsLF52D.HTML                                                                   14/14
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 41 of 49




                               Exhibit

                                    B
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 42 of 49



                                                        THE ELEVENTH JUDICIAL CIRCUIT
                                                        MIAMI-DADE COUNTY, FLORIDA

                                                        CASE NO. 04-1
                                                        (Court Administration)

                                                        ADMINISTRATIVE ORDER
                                                        NO. 04-05

                                                        (Rescinding Administrative Order No.
                                                        97-19, Administrative Order No. 97-19
                                                        A1 and Administrative Order No. 2-07)


   IN RE: RE-ESTABLISHMENT AND
   JURISDICTION OF COUNTY COURT
   DISTRICTS
   _____________________________


          WHEREAS, pursuant to Administrative Order No. 97-19, as amended by
   Administrative Order No. 97-19-A1 (collectively the “Administrative Order”), the Court
   deemed it necessary, for the prompt and efficient filing and assignment of cases in the
   various, previously established County Court Districts (“Districts”), to relocate some of the
   court facilities in the Districts and define the jurisdiction of such Districts in a more precise
   and objective manner; and

         WHEREAS, in view of the changes which have occurred within the Districts since
   the enactment of the Administrative Order, the Court has determined that it is once again
   necessary to re-establish and define the jurisdiction of the respective Districts;

         NOW, THEREFORE, pursuant to the authority vested in me as Chief Judge of the
   Eleventh Judicial Circuit of Florida, it is hereby ORDERED:

          1.     Location of County Court Districts.

                 The location of the County Court Districts shall be the following:

                 - Central District (05), located at the Dade County Courthouse, 73 West Flagler
                 Street, Miami (civil actions), and the Richard E. Gerstein Justice Building, 1351
                 Northwest 12th Street, Miami (criminal, traffic offenses and infractions);

                 - North Central (Caleb) District (20), located at the Joseph Caleb Community
                 Center, 5400 Northwest 22nd Avenue, Miami provides limited services by the Clerk
                 of the Court. All pending matters, designated for section (20), filed prior to January
                                                -1-
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 43 of 49



              1, 2004, will be re-assigned amongst the six (6) judicial sections at the Dade County
              Courthouse. Pending cases filed after January 1, 2004, will be designated
              (21) for handling at the Northwest District;

              - Northwest District (21), located at 11 East 6th Street, Hialeah;

              - North District (23), located at 15555 Biscayne Boulevard, Miami;

              - East District (24), located at 1130 Washington Avenue, Miami Beach;

              - South Central District (25), located at 3100 Ponce de Leon Boulevard,
              Coral Gables; and

              - South District (26), located at the South Dade Government Center, 10710
                             th
              Southwest 211 Street, Miami.

        2.    Boundaries of County Court Districts.

              Each of the following County Court Districts shall consist of the geographic
              areas located within the zip codes as indicated below:

                                            Central District (05)

              33109 33122        33125       33126      33127       33128
              33129 33130        33131       33132      33133       33135
              33136 33137        33142       33145      33147       33149
              33150 33166        33172       33174      33182       33184
              33192 33194

                                      North Central District (20)
                (Limited services; use zip code to determine the District in which to file
                                                cases.)

                                          Northwest District (21)

              33010 33012        33013      33014       33016       33018
              33178

                                             North District (23)

              33015 33054        33055       33056      33138       33160
              33161 33162        33167       33168      33169       33179
              33180 33181



                                              -2-
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 44 of 49



                                                   East District (24)

                  33139 33140        33141       33154

                  South Central District (25)

                  33134      33143       33144      33146       33155       33165
                  33173

                                                  South District (26)

                  33030      33031       33032       33033       33034      33035
                  33039      33156       33157       33158       33170      33175
                  33176      33177       33183       33185       33186      33187
                  33189      33190       33193       33196

         3.      Filing in County Court Districts

                 (a)      Mandatory Filing:

                All actions for recovery of possession of property under Chapters 82 and 83 of
  the Florida Statutes; all actions for damages under Chapter 82 of the Florida Statutes and
  actions for the recovery of rent or rent security deposits in which the demand involved does
  not exceed Fifteen Thousand Dollars ($15,000.00), exclusive of costs, interest and
  attorney’s fees, shall be filed in the District in which the real property is located.

                 (b)      Optional Filing:

                 Except as provided under subparagraph 3(a) above, the venue for filing all other
  actions at law of a civil nature in which the demand or value of property involved does not exceed
  Fifteen Thousand Dollars ($15,000.00), exclusive of costs, interest and attorney’s fees, shall be
  controlled and determined, at the option of the plaintiff, by Sections 47.011, 47.021, 47.041, 47.051
  and 47.061 of the Florida Statutes

         4.      Traffic and Penal Cases.

               Traffic and penal cases may be assigned for trial at any County Court facility,
  or any other facility, for the convenience of parties, witnesses and police officers.

         5.      Landlord/Tenant Cases.

                 Landlord/tenant cases should be filed in the District with the zip code that corresponds
  with the zip code for the property.


                                                   -3-
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 45 of 49



          6.     Jury Trials.

               Jury trials in civil, criminal and traffic offenses may be assigned to and heard at any
  County Court facility.

          7.     North Central (Caleb) Branch Court Annex.

                 The window in the public service counter at the Dade County Courthouse to accept
   only those cases that would ordinarily be filed at the North Central Branch Court, as designated by
   Administrative Order No. 2-07, is hereby closed.

                 Administrative Order No. 97-19, as amended by Administrative Order No. 97-19- A1,
   entered in Case No. 97-1 (Court Administration) and Administrative Order No. 2-07, entered in Case
   No. 02-1 (Court Administration), are hereby rescinded in their entirety and held for naught.

          This Order shall become effective on July 6, 2004 and shall remain in effect until further
   order of the Court.

         DONE AND ORDERED in Chambers at Miami-Dade, Florida, this ______ day of
   June, 2004.


                                                ______________________________________
                                                JOSEPH P. FARINA, CHIEF JUDGE
                                                ELEVENTH JUDICIAL CIRCUIT OF FLORIDA




                                                  -4-
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 46 of 49




                               Exhibit

                                    C
4/10/2019
       Case   1:19-cv-21367-DPG1888 SE 14 St, Homestead,
                                 Document       1 EnteredFL 33035
                                                                onto North
                                                                     FLSD  Dade Justice Center
                                                                              Docket           - Google MapsPage 47 of 49
                                                                                         04/10/2019

                           1888 SE 14 St, Homestead, FL 33035 to North Dade Justice Center                     Drive 55.0 miles, 1 h 9 min




                                                                                                    Map data ©2019 Google, INEGI   5 mi



          via Ronald Reagan Turnpike                  1 h 9 min
          Fastest route now due to tra c               55.0 miles
          conditions
             This route has tolls.
             This route has restricted usage or private roads.



          via Ronald Reagan Turnpike and            1 h 11 min
          FL-826 N                                    49.4 miles
          Some tra c, as usual



          via Ronald Reagan Turnpike and            1 h 13 min
          FL-874 N                                    46.9 miles
          Some tra c, as usual




https://www.google.com/maps/dir/1888+SE+14+St,+Homestead,+FL+33035/North+Dade+Justice+Center,+15555+Biscayne+Blvd,+North+Miami+Bea…          1/1
Case 1:19-cv-21367-DPG Document 1 Entered on FLSD Docket 04/10/2019 Page 48 of 49




                               Exhibit

                                    D
4/10/2019
       Case   1:19-cv-21367-DPG1888 SE 14 St, Homestead,
                                  Document      1 EnteredFL 33035on
                                                                  to South
                                                                     FLSD  Dade Justice Center
                                                                              Docket           - Google MapsPage 49 of 49
                                                                                         04/10/2019

                           1888 SE 14 St, Homestead, FL 33035 to South Dade Justice Center                         Drive 12.1 miles, 21 min




                                                                                                     Map data ©2019 Google   2 mi



          via Ronald Reagan Turnpike                    21 min
          Fastest route, despite the usual tra c       12.1 miles
             This route has tolls.
             This route has restricted usage or private roads.



          via US-1 N                                    31 min
          Lighter tra c than usual                    11.1 miles



          via SW 162nd Ave and US-1 N                   35 min
          Lighter tra c than usual                    11.9 miles




https://www.google.com/maps/dir/1888+SE+14+St,+Homestead,+FL+33035/South+Dade+Justice+Center,+Southwest+211+Street,+Cutler+Bay,+FL/…          1/1
